Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of a violation of section 931 of the Penal Law (personating an officer), and from the sentence thereon. Judgment affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Adel, MacCrate and Schmidt, JJ., concur; Beldock, J., dissents and votes to reverse the judgment and to dismiss the information, with the following memorandum: In my opinion the evidence was insufficient to warrant a finding of guilt beyond a reasonable doubt.